DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/14/2020 lists foreign document “CN 105048747 A” but no copy of this document has been provided, and therefore this citation has not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US Patent Application Pub. No.: US 2014/0265706 A1).

For claim 18, Yamada et al. disclose the claimed invention comprising: a rotating shaft (reference numeral 11, figure 1); a rotor (reference numeral 10A, figure 1) including a hole into which the rotating shaft (reference numeral 11) is inserted (see figure 1); and a stator (reference numeral 20) disposed outside the rotor (figure 1), wherein the rotor includes a rotor core (reference numeral 12a) which surrounds the rotating shaft (see figure 1), and a magnet (reference numeral 13) disposed on an outer circumferential surface of the rotor core (see figures 27, 28), the magnet (reference numeral 13) includes an inner circumferential surface in contact with the outer circumferential surface of the rotor core (see figures 27, 28), and when a radius of a curvature of an outer circumferential surface (reference numeral 13b) of the magnet on cross sections of the rotor core and the magnet is referred to as a first radius and a .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer (US Patent Application Pub. No.: US 2009/0315424 A1) in view of Hasebe et al. (US Patent No.: 5886440).
For claim 1, Vollmer discloses the claimed invention comprising: a rotor core (reference numeral 11) having a cylindrical shape (see figure 1); and a plurality of magnets (reference numeral 8) disposed to surround an outer circumferential surface of the rotor core (see figures 1, 2), wherein each magnet (reference numeral 8) includes an inner circumferential surface in contact with the outer circumferential surface of the rotor core (see figures 1, 2), when a first angle can be defined by dividing an angle formed by the outer circumferential surface of the rotor core by the number of magnets (see figures 1, 2), and a second angle can be formed by a first extension line and a second extension line that extend from both end points of the inner circumferential 
Having a particular ratio between the second angle and the first angle would merely involve changing the circumferential length of the inner circumferential surface of each of the magnets that contacts the outer circumferential surface of the rotor which is a known skill in the art as exhibited by Hasebe et al. (see figures 1, 4, reference numerals 51, 52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular circumferential length for the inner circumferential surface of the magnets as disclosed by Hasebe et al. so that the ratio of the second angle to the first angle of Vollmer would be in a range of 0.87 to 0.93 for suppressing the torque ripple (see Hasebe et al.’s column 1, lines 33-36).  
For claim 2, Vollmer discloses the plurality of magnets (reference numeral 8) being disposed in a single stage on the outer circumferential surface of the rotor core (reference numeral 11, figures 1, 2); and the plurality of magnets (reference numeral 8) being disposed to be spaced a predetermined distance from each other (see figures 1, 2).  
For claim 6, Vollmer discloses the claimed invention comprising: a rotating shaft (reference numeral 6, figure 1); a rotor (reference numeral 5) including a hole into which the rotating shaft is inserted (see figure 1); and a stator (reference numeral 4) disposed outside the rotor (figure 1), wherein the rotor includes a rotor core (reference numeral 5) 
Having a particular ratio between the second angle and the first angle would merely involve changing the circumferential length of the inner circumferential surface of each of the magnets that contacts the outer circumferential surface of the rotor which is a known skill in the art as exhibited by Hasebe et al. (see figures 1, 4, reference numerals 51, 52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular circumferential length for the inner circumferential surface of the magnets as disclosed by Hasebe et al. so that the ratio of the second angle to the first angle of Vollmer would be in a range of 0.87 to 0.93 for suppressing the torque ripple (see Hasebe et al.’s column 1, lines 33-36).  

Having a particular ratio between the second angle and the first angle would merely involve changing the circumferential length of the inner circumferential surface of each of the magnets that contacts the outer circumferential surface of the rotor which is a known skill in the art as exhibited by Hasebe et al. (see figures 1, 4, reference numerals 51, 52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular circumferential length for the inner circumferential surface of the magnets as disclosed by Hasebe et al. so that the ratio of the second angle to the first angle of Vollmer would be in a range of 0.92 to 0.95 for suppressing the torque ripple (see Hasebe et al.’s column 1, lines 33-36).  

For claim 16, Vollmer discloses the claimed invention comprising: a rotating shaft (reference numeral 6, figure 1); a rotor (reference numeral 5) including a hole into which the rotating shaft is inserted (see figure 1); and a stator (reference numeral 4) disposed outside the rotor (figure 1), wherein the rotor includes a rotor (reference numeral 5) which surrounds the rotating shaft and a magnet (reference numeral 8) disposed on an outer circumferential surface of the rotor core (see figure 1, 2), and the stator (reference numeral 4) includes a stator core having a plurality of teeth (reference numeral 10, figure 2), the magnet (reference numeral 8) includes an inner circumferential surface in contact with the outer circumferential surface of the rotor core (reference numeral 5, see figures 1, 2), when a first angle can be defined by dividing an angle formed by the outer circumferential surface of the rotor core by the number of magnets (see figures 1, 2), and a second angle can be formed by a first extension line and a second extension line which extend from both end points of the inner circumferential surface of each respective magnet (reference numeral 8) to a center point of the rotor core on cross sections of the rotor core and each respective magnet (see figures 1, 2).  Vollmer however does not specifically disclose a ratio of the second angle to the first angle being in a range of 0.92 to 0.95.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular circumferential length for the inner circumferential surface of the magnets as disclosed by Hasebe et al. so that the ratio of the second angle to the first angle of Vollmer would be in a range of 0.92 to 0.95 for suppressing the torque ripple (see Hasebe et al.’s column 1, lines 33-36).  

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer in view of Hasebe et al. as applied to claims 2 and 12 above, and further in view of Taniguchi (US Patent Application Pub. No.: US 2015/0145370 A1).
For claims 3 and 13, Vollmer in view of Hasebe et al. disclose the claimed invention except for a height of the rotor core being the same as that of the magnets on the basis of a longitudinal section of the rotor core and a longitudinal section of the magnets.  Taniguchi discloses a height of the rotor core (reference numeral 51) being the same as that of the magnets (reference numeral 52) on the basis of a longitudinal section of the rotor core and a longitudinal section of the magnets (see figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the same height for the rotor core and the magnets as disclosed by Taniguchi for the rotor core and magnets of Vollmer in view of Hasebe et .  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer (US Patent Application Pub. No.: US 2009/0315424 A1) in view of Nakano et al. (Japanese Patent Document No.: JP 2001339921 A).
For claim 4, Vollmer discloses the claimed invention comprising: a rotating shaft (reference numeral 6, see figure 1); a rotor (reference numeral 5) including a hole into which the rotating shaft is inserted (see figure 1); and a stator (reference numeral 4) disposed outside the rotor (see figure 1), wherein the rotor includes a rotor core (reference numeral 5) that surrounds the rotating shaft and a magnet (reference numeral 8) disposed on an outer circumferential surface of the rotor core (see figures 1, 2), and the stator includes a stator core (reference numeral 4) having a plurality of teeth (reference numeral 10, see figure 2).  Vollmer however does not specifically disclose the number of vibrations of a cogging torque wave per unit rotation being two times a least common multiple of the number of magnets and the number of teeth.  
Having the vibrations of a cogging torque per rotation be a common multiple of poles and teeth/slots is a known skill as disclosed by Nakano et al. (see translation of Nakano et al., Description, paragraphs [0003, 0019]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the vibrations of a cogging torque per rotation be a common multiple of poles and teeth/slots as disclosed by Nakano et al. so that the number of vibrations of a cogging torque wave per unit rotation is two times a .  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer in view of Nakano et al. as applied to claim 4 above, and further in view of Hasebe et al. (US Patent No.: 5886440).
For claim 5, Vollmer discloses the claimed invention including the magnet (reference numeral 8) including an inner circumferential surface in contact with the outer circumferential surface of the rotor core (reference numeral 5, see figures 1, 2); when a first angle can be defined by dividing an angle formed by the outer circumferential surface of the rotor core by the number of magnets (see figures 1, 2), and a second angle can be formed by a first extension line and a second extension line that extend from both end points of the inner circumferential surface of each respective magnet (reference numeral 8) to a center point of the rotor core on cross sections of the rotor core and each respective magnet (see figures 1, 2).  Vollmer in view of Nakano et al. however do not specifically disclose a ratio of the second angle to the first angle being in a range of 0.87 to 0.93.  Having a particular ratio between the second angle and the first angle would merely involve changing the circumferential length of the inner circumferential surface of each of the magnets that contacts the outer circumferential surface of the rotor which is a known skill in the art as exhibited by Hasebe et al. (see figures 1, 4, reference numerals 51, 52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular .  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer in view of Hasebe et al. as applied to claim 6 above, and further in view of Nakano et al. (Japanese Patent Document No.: JP 2001339921 A).
For claim 7, Vollmer in view of Hasebe et al. disclose the claimed invention except for the number of vibrations of a cogging torque wave per unit rotation being two times a least common multiple of the number of magnets and the number of teeth.  Having the vibrations of a cogging torque per rotation be a common multiple of poles and teeth/slots is a known skill as disclosed by Nakano et al. (see translation of Nakano et al., Description, paragraphs [0003, 0019]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the vibrations of a cogging torque per rotation be a common multiple of poles and teeth/slots as disclosed by Nakano et al. so that the number of vibrations of a cogging torque wave per unit rotation is two times a least common multiple of the number of magnets and the number of teeth of Vollmer in view of Hasebe et al. for reducing the cogging torque (see translation of Nakano et al., Description, paragraph [0005]).  

Claims 9-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer in view of Hasebe et al. as applied to claims 8 and 16 above, and further in view of Yamada et al. (US Patent Application Pub. No.: US 2014/0265706 A1).
For claim 9, Vollmer in view of Hasebe et al. disclose the claimed invention except for when a radius of a curvature of an outer circumferential surface of each respective magnet is referred to as a first radius and a radius of a curvature of the inner circumferential surface of each respective magnet is referred to as a second radius on cross sections of the rotor core and each respective magnet, a ratio of the first radius to the second radius is in a range of 0.5 to 0.7.  Yamada et al. disclose a radius of a curvature of an outer circumferential surface of each respective magnet (reference numeral 13) which can be referred to as a first radius (reference numeral 13b, see figure 28) and a radius of a curvature of the inner circumferential surface (reference numeral 12b) of each respective magnet which can be referred to as a second radius on cross sections of the rotor core and each respective magnet (see figure 28), a ratio of the first radius to the second radius is in a range of 0.5 to 0.7 (changing the ratio between the radii would achieve this result, see paragraphs [0154, 0155]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular radius as disclosed by Yamada et al. so that the ratio of the first radius to the second radius is in a range of 0.5 to 0.7 for Vollmer in view of Hasebe et al. for providing desirable reduction in torque ripple (see Yamada et al.’s paragraph [0057]).  
For claim 10, Vollmer in view of Hasebe et al. and Yamada et al. disclose the claimed invention except for a center of a curvature of the outer circumferential surface 
For claim 11, Vollmer in view of Hasebe et al. and Yamada et al. disclose the claimed invention except for the center of the curvature of the outer circumferential surface of each respective magnet being colinear with the center of the curvature of the inner circumferential surface of each respective magnet in the radius direction of the rotor core.  Yamada et al. further disclose the center of the curvature of the outer circumferential surface (reference numeral 13b) of each respective magnet being colinear with the center of the curvature of the inner circumferential surface of each respective magnet in the radius direction of the rotor core (see figures 27, 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the center of the curvature of the outer circumferential surface 
For claim 17, Vollmer in view of Hasebe et al. disclose the claimed invention except for when a radius of a curvature of an outer circumferential surface of each respective magnet being referred to as a first radius and a radius of a curvature of the inner circumferential surface of each respective magnet being referred to as a second radius on cross sections of the rotor core and each respective magnet, a ratio of the first radius to the second radius is in a range of 0.5 to 0.7.  Yamada et al. disclose a radius of a curvature of an outer circumferential surface of each respective magnet (reference numeral 13) which can be referred to as a first radius (reference numeral 13b, see figure 28) and a radius of a curvature of the inner circumferential surface (reference numeral 12b) of each respective magnet which can be referred to as a second radius on cross sections of the rotor core and each respective magnet (see figure 28), a ratio of the first radius to the second radius is in a range of 0.5 to 0.7 (changing the ratio between the radii would achieve this result, see paragraphs [0154, 0155]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular radius as disclosed by Yamada et al. so that the ratio of the first radius to the second radius is in a range of 0.5 to 0.7 for Vollmer in view of Hasebe et al. for providing desirable reduction in torque ripple (see Yamada et al.’s paragraph [0057]).  

Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. as applied to claims 14 and 18 above, and further in view of Hasebe et al. (US Patent No.: 5886440).
For claims 15 and 19, Yamada et al. can disclose when a first angle is defined by dividing an angle formed by the outer circumferential surface of the rotor core (reference numeral 12) by the number of magnets (reference numeral 13, see figures 1, 27, 28), a second angle is formed by a first extension line and a second extension line that extend from both end points of the inner circumferential surface of each respective magnet (reference numeral 13) to a center point of the rotor core on cross sections of the rotor core and each respective magnet (see figures 1, 27, 28).  Yamada et al. however do not specifically disclose a ratio of the second angle to the first angle being in a range of 0.92 to 0.95.  Having a particular ratio between the second angle and the first angle would merely involve changing the circumferential length of the inner circumferential surface of each of the magnets that contacts the outer circumferential surface of the rotor which is a known skill in the art as exhibited by Hasebe et al. (see figures 1, 4, reference numerals 51, 52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular circumferential length for the inner circumferential surface of the magnets as disclosed by Hasebe et al. so that the ratio of the second angle to the first angle of Yamada et al. would be in a range of 0.92 to 0.95 for suppressing the torque ripple (see Hasebe et al.’s column 1, lines 33-36).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference(s) disclose embodiments of rotor magnet configurations: US 20130088114 A1 (YAMASHITA; Fumitoshi et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALEX W MOK/Primary Examiner, Art Unit 2834